                                                                                      DISTRICT OF OREGON
                                                                                            FILED
                                                                                          January 02, 2020
                                                                                   Clerk, U.S. Bankruptcy Court



               Below is an order of the court.




                                                                          _____________________________
                                                                                 TRISH M. BROWN
                                                                               U.S. Bankruptcy Judge




                                     UNITED STATES BANKRUPTCY COURT

                                         FOR THE DISTRICT OF OREGON

         In re:                                             Case No. 18-33183-tmb11

         COLONIAL OAKS MOBILE HOME PARK,                    ORDER GRANTING DEBTOR’S
         LLC,                                               MOTION FOR ORDER APPROVING
                                                            SALE OF DEBTOR’S ASSETS FREE AND
                           Debtor-in-Possession.            CLEAR OF LIENS, CLAIMS, AND
                                                            ENCUMBRANCES, AND PROVIDING
                                                            OTHER RELATED RELIEF


                   THIS MATTER having come before the Court upon Debtor’s Motion for Order

         Approving Sale of Debtor’s Assets Free and Clear of Liens, Claims, and Encumbrances; (the

         “Motion”) [ECF No. 175], no objections having been filed, and the Court being duly advised in

         the premises and finding good cause; now, therefore;

                   IT IS HEREBY ORDERED that:

                   1.      The Motion is GRANTED;

                   2.      Debtor is authorized to sell the real property located at 934 S. Main Street,

         Independence, Oregon, more particularly described on the attached Exhibit A, and all related

         personal property, including trailers owned by the Debtor (collectively, the “Acquired Assets”)
Page 1 of 2             ORDER APPROVING SALE OF DEBTOR’S ASSETS FREE                  MOTSCHENBACHER & BLATTNER LLP
                                                                                        117 SW Taylor Street, Suite 300
                        AND CLEAR OF LIENS, CLAIMS AND ENCUMBRANCES                         Portland, Oregon 97204
{00326769:2}                                                                                 Phone: 503-417-0500
                                                                                              Fax: 503-417-0501
                                                                                              www.portlaw.com
                                Case 18-33183-tmb11       Doc 185    Filed 01/02/20
         to Brock Kaveny or his assigns (“Buyer”) for the purchase price of $2,050,000.

                 3.      The sale of the Property is approved free and clear of all liens, claims, and

         encumbrances with such interests attaching to the sale proceeds;

                 4.      Buyer will have no successor liability to any creditor who holds a claim as of the

         closing date except as specifically stated in the Purchase Agreement between Debtor and Buyer,

         and all such creditors will be forever enjoined from seeking to enforce or collect any such claim

         from or against Buyer;

                 5.      Payment of sales costs by the estate is approved as follows: real estate broker may

         be paid consistent with the terms of the employment order entered on November 1, 2019;

         additional closing costs may be paid to the extent they are usual and customary for transaction of

         this type;

                 6.      Debtor is authorized and instructed to cause escrow to distribute sale proceeds to

         the following secured creditors, in amounts sufficient to satisfy their liens and claims in full: a)

         Polk County Treasurer, and b) City of Independence. All remaining sale proceeds shall be held

         in trust by Debtor’s counsel, until further order of the Court; and

                 7.      All stays, including, without limitation, those arising under Bankruptcy Rule 6004

         are inapplicable and this Order shall go into effect immediately upon its entry.

                                                         ###

         PRESENTED BY:                                      PARTIES TO SERVE:

         MOTSCHENBACHER & BLATTNER LLP                      Mail:
                                                            All parties listed on Court’s mailing matrix.
         /s/ Nicholas J. Henderson
         Nicholas J. Henderson, OSB #074027                 CM/ECF:
         Telephone: 503-417-0517                            Parties designated to receive service via CM/ECF
         E-mail: nhenderson@portlaw.com
         Of Attorneys for Debtor




Page 2 of 2           ORDER APPROVING SALE OF DEBTOR’S ASSETS FREE                             MOTSCHENBACHER & BLATTNER LLP
                                                                                                 117 SW Taylor Street, Suite 300
                      AND CLEAR OF LIENS, CLAIMS AND ENCUMBRANCES                                    Portland, Oregon 97204
{00326769:2}                                                                                          Phone: 503-417-0500
                                                                                                       Fax: 503-417-0501
                                                                                                       www.portlaw.com
                               Case 18-33183-tmb11         Doc 185       Filed 01/02/20
                                                  EXHIBIT A
                                                Legal Description


PARCEL I:

A tract of land located in Section 28, Township 8 South, Range 4 West of the Willamette Meridian in the City of
Independence, Polk County, Oregon, being more particularly described as follows:

Commencing at a point one chain South of the Southeast corner of Block 20 in HILL'S ADDITION TO HENRY
HILL'S TOWN OF INDEPENDENCE, Polk County, Oregon, and running thence South 198 feet; thence West
165 feet to the West line of the alley in Block 20 produced; thence North 198 feet to a point 1 chain South of the
West line of the alley in said Block Number 20; thence East to the point of beginning.

PARCEL II:

A tract of land located in Section 28, Township 8 South, Range 4 West of the Willamette Meridian in the City of
Independence, Polk County, Oregon, being more particularly described as follows:

Beginning at the intersection of the West line of County Road M-9 and the South line of that tract of land
conveyed to Martha A. Hill by instrument recorded June 13, 1910 in Book 53, Page 110, Deed Records for Polk
County, Oregon; thence West 8.65 chains, more or less, along the North line of that tract of land conveyed to
Arthur Clinton, et ux, by deed recorded January 2, 1946, in Book 122, Page 593, Deed Records for Polk County,
Oregon to the East line of the Southern Pacific Railroad right of way; thence North 12 1/2° East 4.64 chains to a
point formed by the intersection of the South line of "I" Street in HILL'S ADDITION TO HENRY HILL'S TOWN
OF INDEPENDENCE with the East line of said Railroad right of way; thence East along the South line of "I"
Street to the Northwest corner of that tract of land conveyed to John S. Kolski and Marjorie H. Kolski, husband
and wife, by deed recorded October 16, 1957, in Book 165, Page 227, Deed Records for Polk County, Oregon;
thence South 198 feet along the West line of said tract to the Southwest corner thereof; thence East 165 feet
along the South line of said tract to the West line of said County Road M-9, thence Southerly along the West line
of said County Road M-9 to the point of beginning.

PARCEL III:

The North 20 feet of the following described property:

Beginning at a point at an angle corner on the East line of that certain tract of land conveyed to Mountain States
Power Company by deed recorded in Book 145, Page 710, Deed Records for Polk County, Oregon; said point
being 804.00 South 12° 30' West and 400.00 feet North 88° 43' East and 148.85 feet North 01° 17' West from a
point marked by the intersection of the East line of the Southern Pacific Railroad right of way with the South line
of "I" Street, Independence, Polk County, Oregon; running thence North 01 ° 17' West 328.27 feet to the
Northeast corner of said Mountain States Power Company tract; thence East 295.00 feet, more or less, to the
West line of Market Road No. 9; thence South 08° 02' East 195.00 feet, more or less, to a point marking the
Northeast corner of that certain tract of land conveyed to Hattie A. Sloper, by deed recorded in Volume 146 Page
137, Deed Records for Polk County, Oregon; thence South 88° 43' West 129.00 feet to an iron pipe; thence
South 00° 18' West 133.56 feet to an iron pipe; thence South 88° 43' West 195.00 feet, more or less, to the point
of beginning.

SAVE AND EXCEPT: That property deeded to LeRoy D. Sharr, described as Parcel II in Book 185, Page 1342,
Deed Records for Polk County, Oregon, recorded March 27, 1985.




                           Case 18-33183-tmb11           Doc 185      Filed 01/02/20
